Citation Nr: 1329588	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran had active service from  February 1964 to 
February 1966.  He died in February 2011; the appellant is 
the Veteran's surviving spouse.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2011 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

In September 2013, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, that a withdrawal of her appeal is requested for 
the issue of entitlement to accrued benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
appellant for the issue of entitlement to accrued benefits 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn 
as to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.  Withdrawal may be made by the appellant or by her 
authorized representative.  38 C.F.R. § 20.204.  
In a statement received in September 2013, the appellant, 
through her representative, withdrew the appeal for the 
issue of entitlement to accrued benefits.  There remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to accrued benefits is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


